DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 9-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2012/0257417) in view of Park et al. (U.S. 2016/0120045).

Regarding claim 1, Lee discloses a backlight (Fig. 2; page 2, para [0017]) comprising a frame (240, Fig. 2; page 2, para [0018]) and a light guide plate (220, Fig. 2; page 2, para [0017]), wherein the frame (240, Fig. 2) comprises a panel receiving portion (combination of: 246 and 247, Fig. 2; page 2, para [0018]), the light guide plate (220, Fig. 2) is located below the panel receiving portion (combination of: 246 and 247, Fig. 2), an orthographic projection of the panel receiving portion in a direction (orthographic projection of the panel receiving portion 246/247 in the vertical direction, Fig. 2) perpendicular to a light emitting surface (223, Fig. 2; page 2, para [0017]) of the light guide plate (220, Fig. 2) is overlapped with an orthographic projection of an edge of the light guide plate in the same projection direction (orthographic projection of portion of 220 adjacent to 224 in the vertical direction, Fig. 2), and an angle between a side surface of the panel receiving portion close to a center of the light guide plate (such as left vertical sidewall portion of 247 closer to center of light guide plate 220, Fig. 2) and a lower surface of the panel receiving portion (lower surface portion 248, Fig. 2; page 2, para [0019]) is less than 90 degrees (since an angle between the left vertical sidewall portion of 247 and the lower surface portion 248 is less than 90 degrees, Fig. 2).



Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the frame (Lee: 240, Fig. 2) of Lee from the plastic material (Park: plastic material of frame 300, Fig. 2; page 3, para [0053]) of Park in order to obtain the benefits of preventing damage to a display panel (Lee: 210, Fig. 2; page 2, para [0016]) as taught by Park (Park: 200, Fig. 2; page 3, para [0053]).

Regarding claim 2, Lee as modified by Park discloses a backlight with all the limitations above and further discloses wherein the angle between the side surface of the panel receiving portion (Lee: such as left vertical sidewall portion of 247 closer to center of light guide plate 220, Fig. 2) close to the center of the light guide plate (Lee: 220, Fig. 2) and the lower surface of the panel receiving portion (Lee: lower surface portion 248, Fig. 2) close to the light guide plate (Lee: 220, Fig. 2) is between 15 to 75 degrees, such as 45 degrees (Lee: since an angle between the left vertical sidewall portion of 247 and the lower surface portion 248 is between 15 to 75 degrees, such as 45 degrees, Fig. 2).



Regarding claim 9, Lee as modified by Park discloses a display device (Lee: 200, Fig. 2; page 2, para [0016]), characterized in comprising the backlight (Lee: Fig. 2; page 2, para [0017]) according to claim 1. 





Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the frame (Lee: 240, Fig. 2) of Lee from the plastic material (Park: plastic material of frame 300, Fig. 2; page 3, para [0053]) of Park in order to obtain the benefits of preventing damage to a display panel (Lee: 210, Fig. 2; page 2, para [0016]) as taught by Park (Park: 200, Fig. 2; page 3, para [0053]).

Regarding claim 11, Lee as modified by Park discloses a display module with all the limitations of claim 10 above and further discloses wherein the angle between the side surface of the panel receiving portion (Lee: such as left vertical sidewall portion of 247 close to the display area 212 of the liquid crystal panel 210, Fig. 2) close to the display area of the liquid crystal panel (Lee: display area 212 of the liquid crystal panel 210, Fig. 2) and the lower surface of the panel receiving portion (Lee: lower surface portion 248, Fig. 2) adjacent to the light guide plate (Lee: 220, Fig. 2) is between 15 to 75 degrees, such as 45 degrees (Lee: since an angle between the left vertical sidewall portion of 247 and the lower surface portion 248 is between 15 to 75 degrees, such as 45 degrees, Fig. 2).



Regarding claim 20, Lee as modified by Park discloses a display device (Lee: 200, Fig. 2; page 2, para [0016]) comprising the display module (Lee: 200, Fig. 2; page 2, para [0016]) according to claim 10. 

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2012/0257417) in view of Park et al. (U.S. 2016/0120045) as applied to claims 3 and 12, respectively above, and further in view of Cho et al. (U.S. 2016/0054624).

Regarding claim 4, Lee as modified by Park discloses a backlight with all the limitations above and further discloses wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of an opaque material (Lee: page 2, para [0019]) but does not expressly disclose wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of a light reflecting material.  However, Cho discloses a backlight (Fig. 8; page 7, para [0126]) comprising a panel receiving portion (mold frame, Fig. 8; page 7, para [0130]) having a portion made of a light absorbing layer (light absorbing layer, Fig. 8; page 5, para [0089]) stacked on a light scattering layer (light scattering layer, Fig. 8; page 5, para [0089]), wherein the light scattering layer comprises a polymer layer dispersed with light reflecting particles such as mica (page 6, para [0106]) in order to provide a panel receiving portion that can increase light utilization efficiency by reflecting emitted light through the light scattering layer while also preventing light leakage through the light absorbing layer (Fig. 8; page 5, para [0089]; page 6, para [0106]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) of Lee as modified by Park to be formed from the light absorbing layer (Cho: light absorbing layer, Fig. 8; page 5, para [0089]) stacked on the light scattering layer (Cho: light scattering layer, Fig. 8; page 5, para [0089]) of Cho, wherein the light 

Regarding claim 5, Lee as modified by Park and Cho discloses a backlight with all the limitations above and further discloses wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of a transparent material containing light scattering particles (Cho: such as a transparent polymer layer dispersed with light scattering particles of mica, Fig. 8; page 5, para [0089]; page 6, para [0106]).

Regarding claim 13, Lee as modified by Park discloses a backlight with all the limitations above and further discloses wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of an opaque material (Lee: page 2, para [0019]) but does not expressly disclose wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of a light reflecting material.  However, Cho discloses a backlight (Fig. 8; page 7, para [0126]) comprising 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) of Lee as modified by Park to be formed from the light absorbing layer (Cho: light absorbing layer, Fig. 8; page 5, para [0089]) stacked on the light scattering layer (Cho: light scattering layer, Fig. 8; page 5, para [0089]) of Cho, wherein the light scattering layer (Cho: light scattering layer, Fig. 8; page 5, para [0089]; page 6, para [0106]) comprises a transparent polymer layer dispersed with light reflecting particles such as mica (Cho: page 6, para [0106]), such that a portion of the panel receiving portion is made of a light reflecting material of mica (Lee: combination of: 246 and 247, Fig. 2; Cho: light scattering layer, Fig. 8; page 5, para [0089]; page 6, para [0106]), in order to obtain the benefits of providing a panel receiving portion (Lee: combination of: 246 and 247, Fig. 2; Cho: light absorbing layer and light scattering layer, Fig. 8; page 5, para [0089]; page 6, para [0106]) that can increase light utilization efficiency by reflecting emitted light through the light scattering layer while also 

Regarding claim 14, Lee as modified by Park and Cho discloses a backlight with all the limitations above and further discloses wherein the panel receiving portion (Lee: combination of: 246 and 247, Fig. 2) is made of a transparent material containing light scattering particles (Cho: such as a transparent polymer layer dispersed with light scattering particles of mica, Fig. 8; page 5, para [0089]; page 6, para [0106]).

Allowable Subject Matter
Claims 6-8 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the backlight of claim 6 (having all the combination of features including wherein a spot-like light extraction structure comprising a plurality of light emitting holes is provided on the light guide plate) and the display module of claim 15 (having all the combination of features including wherein a spot-like light extraction structure comprising a plurality of light emitting holes is provided on the light guide plate).  Claims 7-8 are objected to as being dependent on claim 6.  Claims 16-19 are objected to as being dependent on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.